IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 96-30245
                        Conference Calendar
                         __________________


LIONELL J. DAVIS,

                                     Plaintiff-Appellant,

versus

RICHARD L. STALDER, Warden; C. MARTIN LENSING, Warden;
R. NORTH; L. THOMPSON; J. ST. ROMAIN; R. WEBRE;
UNKNOWN MARCHAND; UNKNOWN JOHNSON,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 95-CV-1819A-2
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lionell J. Davis (#118554) appeals the district court’s sua

sponte order granting summary judgment for the defendants.    Davis

contends that his pleadings raise a valid excessive-force claim.

For reasons expressed by the district court, we hold that this

appeal is without arguable merit and is frivolous.     See Hudson v.

McMillian, 503 U.S. 1, 6-7 (1992).   Because it is frivolous, the


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-30245
                                -2-

appeal is DISMISSED.   Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983); 5th Cir. R. 42.2.   Davis is warned that any future

frivolous filing will invite the imposition of sanctions.   To

avoid sanctions, Davis should review any pending appeals to

ensure that they do not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.